 



Exhibit 10.1
LEASE AGREEMENT
 
     THIS LEASE made this 25th day of February, 2008, Mentor, Ohio, but is
effective as of January 1, 2008, by and between OSAIR, INC. an Ohio Corporation
owner of THE MATCH WORKS, (hereinafter called “Landlord”), and Energy
West.(hereinafter called “Tenant”).
     WITNESSETH, that Landlord hereby leases to Tenant and Tenant hereby hires
and takes from Landlord certain premises, being Suite No. 260, containing
approximately 1028 square feet of space of space of The Match Works, at 8500
Station Street, Mentor, Ohio, 44060. Said premises are hereinafter sometimes
referred to as the “Demised Premises.” Landlord excepts and reserves hallways,
stairways, shaftways, elevators and other common areas and common facilities,
and the right to maintain, use, repair and replace pipes, ducts, wires, meters
and any other equipment, machinery, apparatus and fixtures serving other parts
of the said building, including such of them as may occur above the finished
ceiling of the Demised Premises or elsewhere within the Demised Premises.
LEASE TERM
     1. Landlord leases the Demised Premises to Tenant and Tenant Leases and
agrees to take possession of the same from Landlord, for the term of 3
(three) years, commencing on the 1st day of January, 2008, and terminating on
the 31st day of December, 2010.
RENT
     2. Tenant shall pay to Landlord without demand, deduction or setoff, rent
in the aggregate amount of $1,200.00 (one thousand two hundred) per month, in
advance on the first day of each month, for the first year of the Lease Term.
Said rent shall include all utility charges, except telephone. Rent for the
remainder of the Term shall be increased 3% yearly. Rent during each succeeding
year of the Lease Term shall likewise be due and payable on or before the first
day of each month in advance. Rent for any partial month shall be prorated.
LANDLORD’S WORK
     3. The Demised Premises shall be let and leased by Landlord to Tenant in
its present as is condition, except for the improvement which are described in
Exhibit “B” which is attached hereto and incorporated herein by reference and
which are collectively referred to as “Landlord’s Work”. Landlord estimates
completion of Landlord’s Work will occur within four week of signing of Lease.
PAYMENT
     4. The rents reserved and all additional and other charges payable by
Tenant to Landlord hereunder, shall be paid, in full, when due, in currently
available United States funds without deduction, set-off or abatement, to
Landlord at The MatchWorks, 8500 Station Street, Suite 100, Mentor, Ohio 44060.
Any such amount not paid when due shall bear interest in favor of Landlord at
the rate of ten percent (10%) per annum for the date said amount becomes due
until paid in full, not, however, to the exclusion of any claim for damages or
other remedy for breach or default on the part of Tenant hereunder. Any such
amount payable with respect to a period of time beginning prior to the
commencement or ending after the expiration of the term hereof shall be
apportioned and prorated as of and to the date of the commencement or expiration
of the term, as appropriate, and shall be paid accordingly.

 



--------------------------------------------------------------------------------



 



PERMITTED USE
     5. The Demised Premises may be used only for the purpose of general office
space all in accordance with Landlord’s Rules and Regulations, provided that in
no event shall the Demised Premises be used for the operation of a securities
dealer, sales, brokerage or investment banking business, without the Landlord’s
advance written consent, which Landlord may in its absolute discretion,
withhold. Tenant specifically acknowledges that the Demised Premises shall not
be used for any use other than those indigenous to Tenant’s anticipated use,
unless approved by Landlord.
POSSESSION
     6. The taking of possession of the Demised Premises by the Tenant shall be
conclusive evidence of his acceptance thereof and approval of any and all
construction, unless otherwise agreed to in writing by Landlord and Tenant.
IMPROVEMENTS BY TENANTS
     7. Tenant shall not make any additions, improvements or modifications of
the Demised Premises, including decorations, without the written consent of
Landlord, which shall not be unreasonably withheld. The improvements set forth
in Exhibit “A, if any, shall be constructed by Landlord at its sole expense. All
other additions, improvements or modifications (hereinafter referred to as
“Improvements by Tenant”) shall be constructed at Tenant’s sole expense upon
approval by landlord.
     Work will be commenced upon Improvements by Tenant, if any, within fifteen
(15) days after the last to occur to the following: (1) Landlord’s approval of
plans and specifications, or (2) Landlord’s notice to Tenant that the Demised
Premises are ready for the commencement of Tenant’s work. Improvements by
Tenant, which shall include the removal by Tenant of any debris resulting from
said work, shall be completed within thirty (30) days, except for delays due to
casualties or other causes beyond Tenant’s reasonable control, and Tenant shall
open the Demised Premises for the permitted uses upon such completion. In all
events, the Lease Term shall commence upon the earlier to occur of fourteen
(14) business days after the work should be commenced upon the Improvements by
Tenant, except for such delays caused by neglect or omission of Landlord, its
agents and employees, or upon the date specified in Section 1 hereof.
SECURITY DEPOSIT
     8. Tenant (has)(shall) deposit(ed) with Landlord a Security Deposit in the
amount of $0.00 Dollars and zero cents as security for the punctual performance
by Tenant of each and every obligation of Tenant under this Lease. In the event
of any default by Tenant, Landlord may apply or retain all or any part of such
security to cure the default or to reimburse Landlord for any sum which Landlord
may spend by reason of the default. In the case of every such application or
retention, Tenant shall, on demand, pay to Landlord the sum applied or retained
which shall be added to the Security Deposit so that the same shall be restored
to its original amount. If at the end of the Lease Term Tenant shall not be in
default under this Lease, the Security Deposit, or any balance thereof, shall be
returned to Tenant, without interest. Tenant shall look only to Landlord, its
successors or assigns for return of the Security Deposit.
LANDLORD’S COVENANTS
     9. Subject to Section 9 of this Lease, Landlord covenants that it shall
perform or furnish, or cause to be performed or furnished, the following:

 



--------------------------------------------------------------------------------



 



          (a) Such heat and air conditioning to maintain the Demised Premises at
comfortable temperatures during the hours of the day between 8:00 a.m. and 6:00
p.m. Mondays through Fridays inclusive, and 9:00 a.m. to 1:00 p.m. Saturdays
(building hours), all days observed by the New York Stock Exchange as legal
holidays excepted.
          (b) Common rest rooms, as required by local applicable code.
          (c) Hot and cold water in reasonable amounts to the aforesaid common
washrooms and to the Demised Premises.
          (d) Adequate janitorial services to common areas and tenant offices.
          (e) Window washing service as reasonably required.
          (f) Reasonably adequate parking spaces on the grounds appurtenant to
The Match Works for the use, in common, with the other Tenants of said building
and their employees and invitees.
          (g) Adequate snow removal service for the aforementioned parking
spaces and for all approaches thereto.
          (h) During business hours, reasonable illumination for all parking
areas and footways appurtenant to The Match Works.
          (i) A Tenant directory in the lobby of the building. Landlord will
supply a sign at the door to the Demised Premises which will identify the suite
number and the identity of the Tenant. Said signs shall be of uniform appearance
and design throughout the building, as determined by Landlord. Tenant will not
place any sign, marking or designation on the doorway to the Demised Premises,
the building corridors, or on the windows, or on the exterior of the Demised
Premises, unless otherwise agreed in writing by Landlord and Tenant.
TENANT’S COVENANTS
     10. Tenant covenants to and with Landlord as follows:
          (a) Except for damage by fire or other unavoidable casualty and
reasonable use and wear, Tenant shall keep the Demised Premises in as good
order, repair and condition as the same are at the commencement of the Lease
Term, or may be put in thereafter, and at the termination of the Lease Term,
peaceably yield up and surrender the Demised Premises and all additions thereto
and permanent installations therein in good order, repair and condition, first
removing all goods and effects, except those of Landlord, and making any repairs
made necessary by such removal, and leaving the Demised Premises clean and
tenantable.
          (b) Tenant covenants that it shall not injure, overload, deface or
commit waste in the Demised Premises or any part of The Match Works, shall not
permit therein any auction sale; shall not permit the occurrence of any nuisance
therein or the emission therefrom of any objectionable noise, odor or effect;
shall not use or permit the use of the Demised Premises for any purpose other
than the permitted uses as herein specified; and shall not use or permit any use
of the Demised Premises which is improper, offensive, contrary to law or
ordinance, or which is liable to invalidate or increase the premium for any
insurance on The Match Works or its contents or which is liable to render
necessary any alterations or additions to the building.

 



--------------------------------------------------------------------------------



 



          c) Tenant covenants that it shall not obstruct in any manner any
portion of the building, or the approaches to said building, or any windows or
doors.
          (d) Tenant covenants that it shall conform to all reasonable rules and
regulations now or hereafter promulgated by Landlord (“Landlord’s Rules and
Regulations”) or applicable governmental authorities for the care and use of the
building, its facilities and approaches.
          (e) Tenant covenants that it shall keep the Demised Premises equipped
with all safety appliances and permits required by law or ordinance or any order
or regulation of any public authority or insurer because of the use made of the
Demised Premises by Tenant, and, if requested by Landlord, shall make all
repairs, alterations, replacements or additions so required in the Demised
Premises.
          (f) Tenant covenants that it shall save Landlord harmless and
indemnified from any injury, loss, claim or damage to any person or property
while on or in said Demised Premises and to any person or property anywhere
occasioned by any omission, neglect or default of Tenant or of employees,
agents, contractors or officers of Tenant.
          (g) Tenant covenants that, except for the negligence of Landlord, its
agents and employees, Landlord and Landlord’s agents and employees shall not be
liable for, and Tenant waives all claims for, damage to person or property
sustained by Tenant or any person claiming through Tenant resulting from any
accident or occurrence in or upon the Demised Premises or the building of which
they shall be a part, or the land appurtenant thereto, including, but not
limited to, claims for damage resulting from: (1) any equipment or appurtenances
becoming out of repair; (2) injury done or occasioned by wind, rain or other
force of nature; (3) any defect in or failure of plumbing, heating or air
conditioning equipment, electric wiring or installation thereof, gas, water,
compressed air and steam pipes, stairs, porches, railing or walks; (4) broken
glass; (5) the backing up on any sewer pipe or downspout; (6) the bursting,
leaking or running of any tank, tub, washstand, water closet, waste pipe, drain
or any other pipe or tank in, upon or about such building or Demised Premises;
(7) the escape of steam, compressed air, natural gas or hot water; (8) water,
snow or ice being upon or coming through the roof, skylight, trapdoor, stairs,
doorways, walks or any other place upon or near such building or the Demised
Premises or otherwise; (9) falling of any fixture, plaster, tile or stucco; and
(10) any act, omission or negligence of co-tenants, licensees or of any other
persons or occupants of said building or of persons, occupants and/or owners of
adjoining or contiguous property. The foregoing shall not, however, be construed
to relieve Landlord of Landlord’s obligation to promptly take the steps
necessary to effect such repairs or to terminate such interruptions in
accordance with Landlord’s obligations set forth herein as promptly and
expeditiously as possible.
          (h) Tenant covenants that it shall permit the Landlord and the
Landlord’s agents to enter and examine the Demised Premises at reasonable times
and upon reasonable advance notice except in cases of emergency and, if the
Landlord shall so elect to make any repairs or additions the Landlord may
reasonable deem necessary and , at the Tenant’s expense, to remove any
alterations, additions, signs, antennas or the like, not consented to by the
Landlord in writing.
          (i) Tenant covenants that it shall pay the Landlord’s expenses,
excluding reasonable attorney’s fees incurred in enforcing any obligations of
Tenant under this Lease which are not complied with.
          (j) Tenant covenants that it shall not knowingly permit any employee
or visitor of the Tenant to violate any covenant or obligation of the Tenant
hereunder.

 



--------------------------------------------------------------------------------



 



          (k) Tenant covenants that, in case the Tenant takes possession of the
Demised Premises prior to the commencement of said term, it shall perform and
observe all of the Tenant’s covenants from and after the date upon which the
Tenant takes possession.
          (l) Tenant covenants that it shall not assign this Lease or sublet any
portion of the Demised Premises or enter into a space-sharing agreement without
prior written consent of Landlord, such consent not to be unreasonably withheld,
or mortgage or hypothecate this lease or license the Demised Premises or any
portion thereof. No operation of law, including merger or consolidation, shall
be effective to create an assignment or transfer without the written consent of
Landlord, which shall not be unreasonably withheld.
          (m) Tenant covenants that it shall not make any alterations or
additions in or to the Demised Premises without the prior written consent of
Landlord.
          (n) Tenant covenants that it shall not erect or paint on any sign or
other identification on any exterior window, any corridor or door to the
exterior or door to a corridor or other common area.
          o) Tenant covenants that it shall not misuse or abuse the plumbing
system in the Demised Premises and shall be responsible for the cost of clearing
discharge lines of objects or other material causing stoppage thereof, if such
stoppage shall have been caused by Tenant or any of tenant’s invitees, agents or
employees.
          (p) Tenant shall maintain, in responsible companies approved by
Landlord, liability insurance insuring Landlord and Tenant as their interest may
appear against all claims, demands or actions for injury to or death of any one
person in an amount of not less than One Hundred Thousand Dollars ($100,000)
arising from one occurrence, and for injury to and/or death of more than one
person arising from one occurrence in an amount of not less the Three Hundred
Thousand Dollars ($300,000.), and for damage to property in an amount of not
less than Fifty Thousand Dollars ($50,000.), made by or on behalf of any person
or persons, firm or corporation, arising from, related to or connected with the
conduct and operation of Tenant’s business in the Demised Premises. Landlord may
require copies of said insurance policies to be filed with it.
          (q) Tenant shall supply all light bulbs and fluorescent lights for the
Demised Premises other than the initial light bulbs and fluorescent lights for
the fixtures installed by Landlord, which initial lighting shall be furnished by
Landlord at no expense to Tenant.
FORCE MAJEURE
     11. Landlord shall not be liable to anyone for the cessation of or
interruption of any service, including public utility services, rendered to
Tenant pursuant to the Lease due to accident, or due to the making of repairs,
alterations or improvements, or due to labor difficulties, or due to inability
to obtain fuel, electricity, services or supplies from the sources from which
they are usually obtained for the Match Works, or for any other reason
whatsoever. Any such interruption of any of the above services shall never be
deemed in eviction or disturbance of the Tenant’s use of the Demised Premises or
any part thereof, or render the Landlord liable to the Tenant for damage, or
relieve the Tenant from performance of the Tenant’s obligations under this
Lease. Landlord, however, shall promptly take the necessary steps to terminate
such interruptions as expeditiously as possible under the circumstances.

 



--------------------------------------------------------------------------------



 



DISPLAY OF PREMISES
     12. Tenant covenants and agrees that, for the period of three months prior
to the expiration of the term of this lease, Landlord may show the Demised
Premises and all parts thereof to prospective tenants between the hours of 9:00
a.m. and 6:00 p.m. on any day.
SUBORDINATION
     13. This Lease shall be subject to and subordinate to any mortgages,
easements or trust deeds that may hereafter be placed upon The Match Works
and/or the land thereunder and all advances to be made under such mortgages or
trust deeds and to the interest thereon, and all renewals, extensions and
consolidations thereof. Tenant covenants that it shall execute and deliver
whatever instruments may be required to acknowledge such subordination in
recordable form, and in the event Tenant fails to do so within ten (10) day
after demand in writing, Tenant does hereby make, constitute and irrevocable
appoint Landlord as its attorney in fact and in its name, place and stead so to
do. Tenant acknowledges that said power of attorney is irrevocable and coupled
with an interest. No easement created by Landlord shall in
     any way interfere with or disturb Tenants right of quiet enjoyment of the
premises as hereinafter set forth.
ESTOPPEL CERTIFICATES
     14. At any time and from time to time, Tenant agrees, upon request in
writing from Landlord, to execute, acknowledge and deliver to Landlord a
statement in writing certifying that this Lease is unmodified and in full force
and effect (or if there have been modifications, that the same is in full force
as modified and stating the modifications) and the dates to which the rent and
other charges have been paid.
BROKERAGE
     15. Tenant warrants that it has had no dealings with any broker or agent
other than Landlord’s representative in connection with this Lease and covenants
to pay, hold harmless and indemnify Landlord from and against any and all cost,
expense or liability for any compensation, commissions and charges claimed by
any broker or agent other than Landlord’s personnel with respect to this Lease
or the negotiation thereof.
POSSESSION
     16. If the Landlord shall be unable to give possession of the Demised
Premises on the date of the commencement of the term hereof by reason of
substantial incompletion of the construction of the Demised Premises or the
holding over of any tenant or tenants or for any other reason beyond the control
of the Landlord, then the rent shall not commence until possession of the
premises is given or is available and the Tenant agrees to accept such allowance
and abatement of rent as liquidated damages in full satisfaction for the failure
of the Landlord to give possession of said premises on the commencement date and
to the exclusion of all claims and rights which the Tenant may otherwise have by
reason of possession of the Demised Premises not being given on the commencement
date of the term hereof. No such failure to give possession on the date of the
commencement of the term, shall in any event, extend or be deemed to extend, the
term of this Lease. In the event that Tenant shall occupy the Demised Premises
or a portion thereof prior to the term of this Lease with the Landlord’s
consent, all the provisions of this Lease shall be in full force and effect as
soon as the Tenant occupies the said premises, and rent shall be charged on a
per diem basis at the rates specified in Section 2. hereof for the period prior
to the commencement date of this Lease.

 



--------------------------------------------------------------------------------



 



HOLDING OVER
     17. Should the Tenant remain in possession of said premises after the date
of the expiration of this Lease with or without the consent of the Landlord,
then unless a new written lease agreement shall have been entered into between
the parties hereto, the Tenant shall be a tenant from month-to-month, and such
tenancy shall be otherwise subject to all the covenants and conditions of this
Lease, except that the rent shall be at one hundred twenty-five percent (125%)
of the monthly rate set forth in this Lease, unless otherwise agreed upon.
UNTENANTABILITY
     18. If the Demised Premises or the building in which they are located are
made unfit for occupancy by the elements, fire or other cause, the Landlord may
elect to terminate this Lease as of the time when the premises or building are
made unfit for occupancy, by notice to the Tenant within forty five (45) days
after that occurrence. In the alternative, Landlord may elect to repair the
building or the premises at the Landlord’s expense within ninety (90) days after
the Landlord is enabled to take possession of the damaged premises and undertake
reconstruction or repairs, in which event this Lease shall not terminate, but
rent shall be abated on a per diem basis, prorata, for the portion of the
Demised Premises rendered unfit for occupancy. If the Landlord elects to so
repair, restore or rehabilitate the building or the premises and does not
substantially compete the work within said ninety (90) days period, excluding
from said period loss of time caused by the delay beyond the control of the
Landlord, then either party may terminate this Lease as of the time when the
premises or the building were made unfit for occupancy, by notice to the other
party not later than thirty (30) days after expiration of said ninety (90) day
period, as so computed. In the event of termination of the Lease pursuant to
this section, rent, including any escalation thereof, shall be apportioned on a
per diem basis and shall be paid to the date of termination.
     Anything herein stated to the contrary notwithstanding, in the event that
the building in which the Demised Premises are located shall be damaged in any
way whatsoever, and the estimated cost of repairing such damage shall exceed
one-half (1/2) of the value of the building at the time of the happening of such
damage by reason of such damage, the Landlord may decide to demolish said
building and rebuild the same and, in such event, the Landlord shall have the
right to terminate this Lease by giving to the Tenant thirty (30) days’ written
notice of such termination.
FIRE AND CASUALTY INSURANCE
     19. Insofar as it is able to do so without invalidating the fire and
extended coverage insurance on the Demised Premises, Landlord agrees to and does
hereby waive all rights of recovery and causes of action against Tenant, its
employees, servants, agents and all parties claiming through or under the Tenant
for any damage to the Demised Premises and the building in which they are
located, caused by any of the perils covered by fire and extended coverage
insurance policies, notwithstanding the fact that said damage to or destruction
of said building and the Demised Premises by fire or other casualty shall be due
to the negligence of Tenant. If the premium paid by the Landlord for said fire
and extended coverage insurance during the term of this Lease are increased by
reason of the foregoing, then Tenant has the option to pay said increase.
Tenant’s failure to pay said increase in insurance premiums, if any, after
reasonable notice of Tenant, shall render the Landlord’s waiver, as contained in
this section, null and void.
     Tenant agrees to and does hereby waive all rights of recovery and causes of
action against the Landlord and all parties claiming through or under the
Landlord by reason of any fire and extended coverage insurance policies, for any
damage to the Demised Premises, leasehold improvements or personal property
contained therein, notwithstanding the fact that said damage to or destruction
of said Tenant’s property by fire or other casualty shall be due to the
negligence of the Landlord. Said waiver by

 



--------------------------------------------------------------------------------



 



Tenant is and shall continue in full force and effect, irrespective of an
increase in Tenant’s fire and extended coverage insurance. Tenant shall cause an
appropriate rider to be affixed to his fire and extended coverage insurance
policies, whereby Tenant’s insurer shall waive all rights of recovery or causes
of action against Landlord arising from the payment of any damage or loss
sustained by Tenant.
EMINENT DOMAIN
     20. If the whole or any part of the Demised Premises shall be condemned or
taken for any public or quasi public use or conveyed to a public authority or
quasi public authority under threat of condemnation, and such taking and
conveyance shall render the Demised Premises untenantable, this Lease shall
wholly expire on the date that title shall vest in the condemning authority. In
no event whatsoever shall Tenant have any claim against Landlord by reason of
condemnation or taking or by reason of a conveyance under threat of condemnation
or by taking of the whole or any part of the building or parking areas or
associated facilities. Tenants shall not have any claim to the amount or any
portion thereof which shall be awarded or paid to Landlord as a result of any
condemnation or taking. Tenant hereby irrevocably assigns to Landlord all
Tenant’s right, title and interest in and to all amounts awarded or paid by
reason of any condemnation or taking or any conveyance under thereat thereof.
OPTION TO RENEW
     21. Landlord hereby grants to Tenant the option to renew this Lease for one
(1) additional term of three (3) year (Extended Term”) commencing upon the
expiration of the original Lease Term. The Extended Term shall be subject to all
of the covenants, agreements, provisions, terms and conditions of this Lease,
except that the monthly rent shall be at a rate of 1400.00 per month.
     Written notice of the exercise of this option shall be given by Tenant to
Landlord by registered mail at least ninety (90) days before the expiration of
the original term of this Lease and provided further that all rents have been
fully paid and that all covenants, agreements, provisions, terms and conditions
of this Lease to be performed by Tenant have been fully and faithfully
performed, kept and observed.
     Landlord, prior to leasing space on the premises, shall offer this Tenant
the second right, current tenant(s) having first right, to lease or refuse said
space.
LANDLORD’S REMEDIES
     22. All rights and remedies of the Landlord herein set forth are in
addition to any and all rights and remedies allowed by law and equity.
          (a) If any voluntary or involuntary petition or similar pleading under
any Act of Congress relating to bankruptcy shall be filed by or against Tenant
or if any voluntary or involuntary proceedings in any court or tribunal shall be
instituted by or against Tenant to declare Tenant insolvent or unable to pay
Tenant’s debts, then and in any such event, Landlord may, if Landlord so elects,
with or without notice of such election and with or without entry or other
action by Landlord, forthwith terminate this Lease and, notwithstanding any
other provisions of this Lease, Landlord shall forthwith upon termination be
entitled to recover damages in an amount equal to the then present value of the
rent reserved in this Lease for the entire residue of the stated term hereof,
less the fair rental value of the premises for the residue of the stated term
hereof.
          (b) If the Tenant is (i) in default in the payment of rent for ten
(10) days, or is (ii) in default of the prompt or full performance of any other
provisions of this Lease after thirty (30) days written notice sent to the
Tenant by the Landlord; or if the leasehold interest of the tenant be levied
upon under execution or be attached or if the Tenant makes an assignment for the
benefit of creditors, or if a

 



--------------------------------------------------------------------------------



 



receiver be appointed by or for the Tenant or if the Tenant abandons the Demised
Premises, then and in any such event, the Landlord may, if the Landlord so
elects, with or without notice of such election, except as herein provided, with
or without demand, forthwith terminate this Lease and the Tenant’s right to
possession of the Demised Premises and retake possession of the Demised Premises
by self-help or other summary proceeding; provided, however, that if the
Landlord has notified the Tenant to cure non-monetary defaults by thirty
(30) days notice as above provided and the curing of such defaults cannot be
effected within said thirty (30) days period but have been commenced during said
thirty (30) day period, and provided that once begun the Tenant proceeds without
delay beyond his control to complete the necessary work to cure said defaults,
then the Landlord shall not exercise the rights otherwise contained in this
section.
          (c) If the Tenant abandons the Demised Premises or if the Landlord
elects to terminate the Tenant’s right to possession only without terminating
the Lease as above provided, the Landlord may remove from the premises any and
all property found therein and such repossession shall not release the Tenant
from Tenant’s obligation to pay the rent herein reserved. After any such
repossession by Landlord without termination of the Lease, the Landlord may, but
need not, relate the Demised Premises or any part thereof as agent of the Tenant
to any person, firm or corporation and for such time and upon such terms as the
Landlord, in the Landlord’s sole discretion may determine; the Landlord may make
repairs, alterations and additions in and to the Demised Premises and redecorate
the same to the extent deemed by the Landlord reasonably necessary or desirable
and the Tenant, upon demand in writing, shall pay the cost thereof, together
with the costs of such repairs, alterations, additions, redecorating and
expenses. The Tenant shall pay to the Landlord the amount of each monthly
deficiency, upon demand in writing, and if the rent so collected from any such
reletting is more than sufficient to pay the full amount of the rent reserved
herein, together with such costs and expenses of Landlord, the Landlord at the
end of the stated term of this Lease shall account for any surplus to the
Tenant, upon demand in writing.
          (d) Any and all property which may be removed from the Demised
Premises by the Landlord, in accordance with the terms of this Lease, may be
handled, removed, stored or otherwise disposed of by the Landlord at the risk
and expense of the Tenant; the Landlord in no event shall be responsible for the
preservation or safekeeping of, or damage to, Tenant’s property.
     Tenant shall pay all expenses incurred with such removal and all storage
charges against such property. If any property shall remain upon the Demised
Premises or in the possession of the Landlord and shall not be retaken by the
Tenant within a period of thirty (30) days from and after the time when the
Demised Premises are either abandoned by the Tenant or repossessed by the
Landlord under terms of this Lease, said property shall conclusively be deemed
to have been forever abandoned by the Tenant.
QUIET ENJOYMENT
     23. So long as the Tenant pays the rent and all charges to be paid by the
Tenant and performs and observes all of the covenants and provisions herein, the
Tenant shall quietly enjoy the Demised Premises subject, however, to the terms
of this Lease, to the underlying leases, if any, leasehold mortgage and other
mortgages herein mentioned and provided for or any defaults thereunder.
WAIVER
     24. No consent or waiver, express or implied, by Landlord to or of any
breach of any covenant, condition or duty of Tenant shall be construed as a
consent or waiver to or of any other breach of the same or any other covenant,
condition or duty to be observed by Tenant or co-tenant.

 



--------------------------------------------------------------------------------



 



NOTICE
     25. Any notice from Landlord to Tenant or from Tenant to Landlord shall be
deemed duly served if mailed by United States mail, postage prepaid, addressed,
to the Tenant as follows: Energy West, 8500 Station Street, Suite 260, Mentor,
Ohio 44060, if to the Landlord at 8500 Station Street, Suite 100, Mentor, Ohio
44060. Notice shall be deemed given when mailed.
SUCCESSORS AND ASSIGNS
     26. This lease and the covenants and conditions herein contained shall
inure to the benefit of and be binding upon Landlord, its successors and
assigns, and shall be binding upon Tenant, its successors and assigns, and shall
inure to the benefits of Tenant and only such assignees of Tenant to whom an
assignment by Tenant has been consented to in writing by Landlord.
ENTIRE AGREEMENT
     27. This Lease contains the entire agreement between the parties hereto;
any agreement hereafter or heretofore made shall not operate to change, modify,
terminate or discharge this Lease, in whole or in part, unless such agreement is
in writing and signed by each of the parties hereto. Landlord has made no
representations or warranties with respect to the Demised Premises, except as
herein expressly set forth.
RECORDING
     28. Tenant agrees not to record this Lease. At the request of either party,
a memorandum form of this Lease will be prepared in the form approved by
Landlord, executed and filed with the Recorder of Lake County, Ohio. The party
requesting the memorandum form shall pay the cost of recording.
TERMS
     29. Whenever herein the singular number is used, the same shall include the
plural; and the neuter gender shall include the masculine and feminine genders.
This Lease Agreement is executed as of the date and at the place first above
written.

              Signed and Acknowledged       LANDLORD: in the Presence of:      
OSAIR, INC.
 
           
/s/ Leanne R. Sibley
 
(Signature of Witness)
      BY:   /s/ Richard M. Osborne
 
Richard M. Osborne

 
           
 
           
Leanne R. Sibley
 
(Printed Name of Witness)
      ITS:   President and CEO
 
 
           
/s/ Robyn A. Lojek
 
(Signature of Witness)
           
 
           
Robyn A. Lojek
 
(Printed Name of Witness)
           

 



--------------------------------------------------------------------------------



 



                      TENANT:         Energy West
 
           
 
(Signature of Witness)
      BY:   /s/ James W. Garrett
 
James W. Garrett
 
 
           
 

 
(Printed Name of Witness)
      ITS:   President and Chief Operating Officer

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
TENANT’S IMPROVEMENTS
None

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
LANDLORD’S IMPROVEMENTS
None

 